Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 01/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.: 9,700,299 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance on claims 1-14: the prior art fails to teach or render obvious a suture passer device comprising, inter alia, a second jaw member configured to extend axially relative to the elongate body, the second jaw configured to form an opening with the first jaw member when the second jaw member is axially extended, wherein the second jaw member is configured to move independently of the first jaw member; a holdfast configured to hold the second jaw axially extended relative to the elongate body to form the opening with the first jaw member.
The closest prior art, Saliman et al (US Pub. No.: 2009/0012538) discloses a suture passer device comprising: an elongate body; a first jaw, a second jaw configured to extend axially relative to the elongate body; a holdfast, and a tissue penetrator as explained in the most recent office action.   However, Saliman does not disclose that the second jaw member is configured to move independently of the first jaw member.  
The following is an examiner’s statement of reasons for allowance on claims 15-19: the prior art fails to teach or render obvious a suture passer device comprising, inter alia, a second jaw member configured to extend axially relative to the elongate body, the second jaw configured to form an opening with the first jaw member when the second jaw member is axially extended; a holdfast configured to hold the second jaw member axially extended in a fixed position relative to the elongate body, while allowing the first jaw member to move and adjust the opening.
The closest prior art, Saliman et al (US Pub. No.: 2009/0012538) discloses a suture passer device comprising: an elongate body; a first jaw, a second jaw configured to extend axially relative to the elongate body; a holdfast, and a tissue penetrator as explained in the most recent office action.   However, Saliman does not disclose that the holdfast is configured to hold the second jaw member axially extended in a fixed position relative to the elongate body, while allowing the first jaw member to move and adjust the opening.  Saliman teaches away from the claimed invention because the first and second jaws of Saliman are configured to move together.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                             

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771